Case: 17-10454      Document: 00514458620         Page: 1    Date Filed: 05/04/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                      No. 17-10454
                                                                                FILED
                                                                             May 4, 2018
                                                                           Lyle W. Cayce
IMPACT FULFILLMENT SERVICES, L.L.C.                                             Clerk

                                                 Plaintiff - Appellant
v.

GRAHAM PACKAGING COMPANY, L.P.; GP OPCO GP, L.L.C.

                                                 Defendants - Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CV-3577


Before KING, JONES, and GRAVES, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is AFFIRMED for essentially the
reasons given in its Findings of Fact and Conclusions of Law filed September
21, 2016.
       AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.